DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12 January 2021 was filed after the mailing date of this present application.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s remarks, see page 6, filed 18 February 2021, with respect to the objections to Claims 1, 14, 20, and 21 have been fully considered and are persuasive.  The objections to Claims 1, 14, 20, and 21 have been withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1, 14, and 20, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an antenna system for providing wireless power to an implanted device in a body of an individual, comprising a primary antenna loop defining a first perimeter; and one or more parasitic antenna loops positioned entirely outside the first perimeter of the primary antenna loop, each of the at least one of the one or more parasitic antenna loops defining a respective second perimeter, and wherein the primary antenna loop is positioned outside each of the respective second perimeters.
Regarding Claims 2-13 and 21, they depend from Claim 1.
Regarding Claims 15-19, they depend from Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/BRIAN K BAXTER/Examiner, Art Unit 2836
20 February 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836